DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 05/24/2021 has been entered.  Claims 1-8, 10 and 32-43 remain pending in the application.  Claims 32-34 remain withdrawn from consideration.  
The previous 35 USC 112(a) rejections of Claims 1-8, 10 and 35-43 are withdrawn in light of Applicant’s amendment to Claims 1 and 35.
The previous 35 USC 112(b) rejections of Claims 7 and 41 are withdrawn in light of Applicant’s amendment to Claims 7 and 41.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10 and 35-43 are rejected under 35 U.S.C. 103 as being unpatentable over Bouchard et al. US 6,416,293, in view of Buckles et al. US 3,993,069.

With respect to Claims 1 and 35, Bouchard et al. disclose a medical fluid delivery machine (Column 34, lines 6-8) comprising: a medical fluid pump (500 see Figures 8 and 10) including a pneumatically actuated pump chamber 108/110 and first 740 and second 742 pneumatically actuated (Column 35, lines 44-47) medical fluid valve chambers (see Figure 10) located respectively upstream 114 and downstream 118 of the pneumatically actuated pump chamber (108/110, see Figure 10); a compressor 516 for creating positive pressure air (Column 26, lines 33-35); and an accumulator 508 storing the positive pressure air for delivery to a destination 110 having an operating pressure (Pc2, Column 27, lines 40-45), the destination 110 including, at least one of the pneumatically actuated pump chamber 108/110, the first 740 pneumatically actuated medical fluid valve chamber, or the second 742 pneumatically actuated medical fluid m, between 20% and 80% volume in Figure 1; Column 2, line 67 to Column 3, line 10, the “small degree of general inflation” in Figure 4, starts above 1 while the operating pressure between 20 and 80% never exceeds 1, see “X” in Figure 1) and less than an output pressure (pressure of fluid in 17, Column 3, lines 44-45) of the compressor (17/16 is analogous to compressor 516 creating positive pressure, 17/16 brings the positive pressure into the system; create: “to produce or bring about by a course of action”, merriam-webster.com).  Buckles et al. teach the bladder advantageously improved the constancy of the pressure dispensed (Column 2, line13-14).  Therefore, it would have been obvious to 
With respect to the limitations directed towards thereby creating additional positive pressure that increases the amount of positive pressure air that the accumulator can provide, the combination of prior art teach all the structural limitations of the claim, namely, Buckles et al. teachings of a bladder constructed so as to begin to inflate at a positive pressure greater than the operating pressure (see rejection above) and is therefore capable of preforming all the functions of such a structure.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used bladder constructed so as to begin to inflate at a positive pressure greater than the operating pressure to have advantageously creating additional positive pressure that increases the amount of positive pressure air that the accumulator can provide, because doing so is an inherent property of the structure.
With respect to Claim 35, Bouchard et al. disclose a pneumatic regulator 536 for regulating (“control flow rate”, Column 25, line 60) positive pressure air (Column 26, lines 33-35).

With respect to Claims 2 and 36, as they depend from Claims 1 and 35, respectively, Buckles et al. further teaches the accumulator 86/87/84 includes an outer rigid housing 86/87 holding the elastic bladder 84 (see Figure 8), and wherein the 

With respect to Claims 3 and 37, as they depend from Claims 2 and 36, respectively, Buckles et al. further teach the outer rigid housing 86/87 is vented (see space between 87 and 81 in Figure 8).

With respect to Claims 4 and 38, as they depend from Claims 2 and 36, respectively, Buckles et al. further teach a connector 94 forming the sealed relationship (“connecting means”, Column 8, lines 11-17) between the bladder 54 and the outer rigid housing 86/87.

With respect to Claims 5 and 39, as they depend from Claims 4 and 38, respectively, although Bouchard et al. disclose most of the limitations of the claim, including a pneumatic tube 526 extending from the accumulator 508 (see Figure 8), Bouchard et al. is silent on a connector includes a sealing end configured to seal to the open end of the bladder and a tube connecting end configured to seal to a tube extending from the accumulator.  Buckles et al. disclosing a medical delivery bladder (see Figures 8-9), specifically teach a connector 94 includes a sealing end (left side of 94 in Figure 8, landscape view) configured to seal to the open end (Column 8, lines 15-17) of the bladder 84 and a tube connecting end (right side of 94 in Figure 8, landscape view) configured to seal (via 95/94) to a tube 96 extending from the accumulator 86/87/84.  Buckles et al. teach the connector with sealing ends advantageously 

With respect to Claims 6 and 40, as they depend from Claims 2 and 36, respectively, Buckles et al. further teach the outer rigid housing 86/87 is contoured to enable the elastic bladder 84 when inflated (as shown in Figure 8) to conform at least substantially completely to an inner shape (cylindrical cross section, see Figure 8) of the outer rigid housing 86/87 (bladder 84 is occupying the entire cylindrical cross section shape of 86/87).

With respect to Claims 7 and 41, as they depend from Claims 2 and 36, respectively, Buckles et al. teach the bladder 84 initially has a thin tube shape (see 11 in Figure 4, 11 is the same as 84, Column 7, lines 54-55) and inflates (as seen in Figure 8) to conform at least substantially completely to an inner shape (cylindrical cross section, see Figure 8) of the outer rigid housing 86/87 (bladder 84 is occupying the entire cylindrical cross section shape of 86/87).

With respect to Claims 8 and 42, as they depend from Claims 1 and 36, respectively, although Bouchard et al. disclose most of the limitations of the claim, including a pneumatic regulator 536 located between the accumulator 508 and the 
With respect to the limitations directed towards the additional amount of the positive pressure, the combination of prior art teach all the structural limitations of the claim, namely, Buckles et al. teachings of a bladder constructed so as to begin to inflate at a positive pressure greater than the operating pressure (see rejection above) and is therefore capable of preforming all the functions of such a structure.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used bladder constructed so as to begin to inflate at a positive pressure greater than the operating pressure to have advantageously creating additional positive pressure because doing so is an inherent property of the structure.

With respect to Claims 10 and 43, as they depend from Claims 1 and 36, respectively, Bouchard et al. disclose at least one of the first 740 and second 742 .


Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive.

In response to Applicant’s argument, see Remarks, Page 7, lines 16-29, specifically “Buckles’ bladder is not constructed in relation to an operating pressure at a destination”  Buckles discloses how to construct a bladder such that “the pressure during the delivery…does not vary by more than +-0.1 P(m)”, (Column 3, lines 9-10).  Buckles continues and discloses the “wall thickness/inside diameter relationship are important to achieving constancy of deflation pressure”, (Column 4, lines 34-36).  Buckles specifically disclose how to construct an accumulator bladder in relation to an operating pressure at a destination i.e. the output of the bladder.  The fact that Buckles discloses constructing the wall thickness, such that the pressure is constant over a range of volume, does not discredit Buckles teachings of “a wall thickness such that the elastic bladder begins to inflate at a positive pressure greater than the operating pressure” (Applicant’s Claim 1, see Buckles Figure 1).  “The manner in which the bladder of this invention inflates is important to realizing the above performance criteria” relation to an operating pressure at a destination.
With respect to the inflation begins at a pressure less than an output pressure of the compressor, Buckles’ Figures 4-6 show the bladder inflating.  The pressure at the beginning of inflation (see Figure 4) has to be less than the output pressure (pressure at Buckles’ 16/17), or else the bladder would not inflate (common sense dictates you cannot inflate something by sucking air out of it).  Also see Figure 1, inflation (Curve B) begins a 1.0 and the output pressure (at 17) is above 1.1 (see “X” in Figure 1; 1 is less than 1.1).

In response to Applicant’s argument, see Remarks, Page 8, lines 3-7, namely Bouchard et al. does not teach a bladder, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981);  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this instance, placing a bladder into an accumulator, is considered obvious, in view of Buckles who teaches by using his bladder in an accumulator, one of ordinary skill in the art, can advantageously improve the constancy of the pressure dispensed (Column 2, line13-14).  Using a common bladder in an accumulator is old and well does not include knowledge gleaned only from the applicant's disclosure,  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Buckles Perkin et al. and Barth et al. all establish placing a bladder in an accumulator was old and well known in the art, accordingly the simple combination of Bouchard et al. in view of Buckles is considered obvious and results in a combination of an accumulator having a bladder that meets all the limitations of instant Claims 1 and 35.
It is noted, that the rejection is based on Bouchard et al. in view of Buckles, Barth et al. and Perkin et al. are only cited to support that which is old and well known in the art and that Applicant’s disclosure is not involved in making the judgment of obviousness with respect to a bladder in an accumulator.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barth US Pub. 2012/0085449 teach a bladder in an accumulator.
Perkins US 5,549,139 teaches an accumulator in a medical device having a bladder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  



Timothy P. Solak
/tps/
Art Unit 3746
08/25/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746